Filed 4/17/13 P. v. Han CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B238541
                                                                           (Super. Ct. No. PA069136)
    Plaintiff and Respondent,                                                (Los Angeles County)

v.

SANG DAE HAN,

    Defendant and Appellant.



                   Sang Dae Han appeals his conviction, by jury, of one count of continuous
sexual abuse of a minor (Pen. Code, § 288.5),1 and one count of aggravated sexual assault
on a child under 14 years of age. (§ 269, subd. (a)(2).) He was sentenced to state prison for
31 years to life. He appeals contending his conviction of violating section 269 must be
reversed because the statute of limitations had run on that offense. He further contends the
trial court prejudicially erred when it permitted the victim's mother to testify that the victim
had been raped because the mother had no personal knowledge of the incident. We affirm.
                                                            Facts
                   Appellant married Connie Han in the 1980s. At the time, Connie had a five-
year old daughter, Sarah J., from a previous marriage. Sarah testified that appellant
molested her on numerous occasions, beginning when she was five years old and ending
when she was 12. Appellant would instruct Sarah to take off her clothes and then rub or

1
    All statutory references are to the Penal Code unless otherwise stated.
                                                 1
"flick" his penis along her vagina. On some occasions, Sarah would go to sleep in her bed,
wearing her pajamas and wake up in appellant's bed, naked. The molestations happened
while Connie was out of the house, working at her job as a nurse. On August 1, 1995,
appellant placed his penis inside Sarah's vagina. She screamed in pain and appellant
stopped. Sarah remembered the date because it was the day she got braces on her teeth.
That same day, Sarah disclosed the abuse to a friend, Roxana. Roxana's mother told
Connie, who confronted appellant. Appellant left the family house, but returned about one
week later. Although they continued to live in the same house, appellant stopped molesting
Sarah. Sarah eventually left home for college and later moved to New York, cutting off
contact with her family.
              In 2010, when Sarah was 28 years old, she reported the abuse to police in Los
Angeles. She then made a "pretext" telephone call to appellant from the station. During the
call, appellant admitted that he molested and raped Sarah. He confirmed that the
molestation began when Sarah was in kindergarten and that he raped her on the same day
she got her braces. Appellant apologized and said he must have been possessed by a demon
when he did these things.
                                          Discussion
                                     Statute of Limitations
              Appellant was charged with aggravated sexual assault of a child, in violation
of section 269, subdivision (a)(2). He contends the statute of limitations for a violation of
section 269 is set by section 800, which provides: "Except as provided in Section 799,
prosecution for an offense punishable by imprisonment in the state prison for eight years or
more . . . shall be commenced within six years after commission of the offense." The
limitations period is not extended by section 801.1, he argues, because section 269 is not
one of the offenses listed in that section. According to appellant, his prosecution was
untimely because it was commenced 15 years after the rape. Appellant is incorrect.
              A violation of section 269 is "punished by imprisonment in the state prison for
15 years to life." (§ 269, subd. (b).) Section 799 provides that prosecution for an offense
punishable by "imprisonment in the state prison for life or for life without the possibility of

                                               2
parole . . . may be commenced at any time." As the court observed in People v. Hale (2012)
204 Cal.App.4th 961, "[A] straightforward application of section 799 leads to the conclusion
that a violation of section 269 may be prosecuted at any time." (Id. at p. 972.) The
prosecution was therefore timely.
                                      Evidentiary Error
              Mrs. Han, appellant's wife, who speaks both English and Korean, began
testifying using a Korean interpreter. Her testimony quickly became confusing because,
although she was using the interpreter, she also included English-language words in her
answers. The prosecutor asked Mrs. Han to "tell us why you are here today." Mrs. Han
answered that she was there because appellant committed "two kinds of crimes." She
explained, "The first is he molested child. What do you say -- and the second time --" Here,
she was interrupted by the prosecutor and then by the trial judge asking whether she meant
to say "the second time" or "the second one." Mrs. Han explained, "No. It is not second
time. I'm saying the second crime." Then, this exchange occurred:
       "[Prosecutor]:       What is the second time that you are here to testify about?
       "[Witness]:          Raping a child before 13 years of age, or below.
       "[Prosecutor]:       Mrs. Han, who did the defendant do this to? Molest and rape?
       "[Witness]:          Sarah."
Defense counsel objected that the question called for a legal conclusion and for hearsay.
The objections were overruled.
              Appellant contends the trial court erred when it permitted this testimony
because Mrs. Han lacked personal knowledge of the incident and her opinion was improper
because it was based on hearsay. No prejudicial error occurred.
              Mrs. Han's testimony concerning her reasons for testifying was not hearsay or
an improper opinion. First, it was not offered as evidence that appellant in fact raped Sarah,
but instead to establish Mrs. Han's reasons for testifying. Her motives for testifying were
relevant to, and admissible for the purpose of evaluating her credibility. (Evid. Code, § 780,
subd. (j) [jury may consider witness' "attitude toward the action in which [she] testifies or
toward the giving of testimony[,]" in evaluating credibility].) In addition, Sarah's statements

                                               3
to Mrs. Han formed the basis for her opinion. Those statements were admissible as prior
consistent statements and were not the subject of an objection at trial. (Evid. Code, § 791;
People v. Jones (2003) 30 Cal.4th 1084, 1106-1107.)
              Finally, any error in admitting the statement was harmless because the
evidence of appellant's guilt was overwhelming. Sarah's detailed testimony was
corroborated by her friend, Roxana, and by her medical records. Most importantly, Sarah's
account was corroborated by appellant himself during the pretext telephone call. Appellant
admitted that he began molesting Sarah when she was in kindergarten and that he raped her
on the day she got her braces. Mrs. Han's statement that she was testifying because she
believed appellant raped and molested Sarah would have added little, if any weight to the
evidence of his own devastating admissions. It is not reasonably probable appellant would
have achieved a more favorable result had the statement been excluded. (People v. Watson
(1956) 46 Cal.2d 818.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                        YEGAN, J.

We concur:


              GILBERT, P.J.



              PERREN, J.




                                              4
                                 Dalila C. Lyons, Judge
                          Superior Court County of Los Angeles
                          ______________________________




             David H. Goodwin, under appointment by the Court of Appeal, for Defendant
and Appellant.


             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Margaret E.
Maxwell, Supervising Deputy Attorney General, , Deputy Attorney General, for Plaintiff
and Respondent.




                                            5